Citation Nr: 1313793	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  10-28 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, the Veteran's daughter, G.D, and friends, E.B. and E.B.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1948 to January 1961.  He died in March 2007.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for the cause of the Veteran's death.  The July 2009 letter accompanying the rating decision also noted that the appellant's death pension, and accrued benefits claims were denied, as well.  In November 2010, the appellant, along with her daughter, and friends E.B. and E.B., testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The issue of entitlement to benefits pursuant to 38 U.S.C.A. § 1318 has been raised by the record via a medical statement submitted along with the appellant's DIC claim in March 2009, a July 2009 statement, and testimony presented at the November 2010 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the service connection claim for the cause of the Veteran's death is warranted. 

Service connection for the cause of death requires evidence that a service-connected disability was a principal or contributory cause of death. 38 U.S.C.A. § 1310 (West 2002 & Supp. 2012); 38 C.F.R. § 3.312(a) (2012).  A service-connected disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).

The Veteran died in March 2007 from renal failure due to congestive heart failure due to critical aortic stenosis.  During his lifetime he was service-connected for postpolio syndrome with left lower extremity weakness and status post fracture with internal fixation of the right hip.  The appellant contends that the Veteran's service-connected disabilities hindered his ability to walk and fully recover from a right hip fracture and therefore contributed to his death.  She has submitted numerous articles on postpolio syndrome and statements from the Veteran's daughters and herself on how they witnessed the Veteran's postpolio symptoms over the years.

One of the articles from Dr. Rupert D. Mayuga, Cardiovascular Issues of Polio Survivors, addresses postpolio and cardiovascular disease and indicates that polio survivors who are experiencing post-polio problems might be at an increased risk of cardiovascular disease.  The article also notes that symptoms of cardiovascular disease overlap with common symptoms of post-polio syndrome.  The medical literature submitted by the appellant, however, only raises a possibility of a relationship between the Veteran's service-connected post-polio syndrome, and his cause of death due to renal failure due to congestive heart failure due to critical aortic stenosis, and does not show any actual relationship in the Veteran's case.  See Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991).

Private treatment records note that the Veteran fractured his right hip in December 2005 after he fell trying to dislodge his motorized scooter that was stuck in the mud.  He underwent surgery for the right hip and was discharged from the hospital in January 2006.  The Veteran's private treating physician, Dr. Smith, noted on a January 2006 treatment record that the Veteran's treatment for his right femur fracture was complicated by his postpolio syndrome with left-sided leg weakness.  It also was noted that the Veteran had critical aortic stenosis, which was non-operable and congestive heart failure, which was in excellent control at present.  

Dr. Smith submitted another statement in February 2006 that the Veteran had significant atrophy and weakness in his left leg due to the postpolio syndrome; and to complicate matters had developed arthritis in his knees and hips, and most recently fractured his right femur.  Dr. Smith noted that the right leg had been the strong leg and the Veteran was left debilitated and in a wheelchair.  He also had developed aortic stenosis and congestive heart failure.  Dr. Smith noted that if the Veteran did not have postpolio syndrome he would likely be able to participate in his rehabilitation program and recover in a fairly rapid manner.  

A later undated opinion submitted by Dr. Smith notes that he had cared for the Veteran until his death in March of that year (2007).  Dr. Smith noted that after the Veteran fractured his right femur, which was a result of his weak left leg, he was never able to walk or transfer himself, or perform self-care or personal hygiene.  Dr. Smith indicated that the last year of the Veteran's life was spent in the hospital and physical rehabilitation settings, as well as in his own home where he was non-weight bearing.  Dr. Smith determined that postpolio strongly contributed to cardiovascular disease and that the Veteran's death, although technically due to renal failure in the end, was in Dr. Smith's opinion, sequelae of his postpolio syndrome, which contributed to his cardiovascular condition and his inability to recover from the fall and femur fracture.

A VA opinion also was provided in June 2009.  The VA physician determined that postpolio syndrome was not a known cause, nor aggravating cause, of renal failure, congestive heart failures, or aortic stenosis.  And as such, it was not related to the Veteran's cause of death, nor was it a contributory cause of death.  The physician went on to note that the status post fracture with internal fixation, right hip associated with postpolio syndrome with left lower extremity weakness happened in 2005, which was two years prior to the Veteran's death.  So the doctor determined that this could not be related to his death as a post-operative complication.  Also, status post fracture with internal fixation, right hip associated with postpolio syndrome with left lower extremity weakness was not a known cause, nor aggravating cause, of renal failure, congestive heart failure, or aortic stenosis, and as such it was not related to the cause of death, nor was it a contributory cause of death.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit held that 38 U.S.C.A. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation, which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id; but see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, 38 U.S.C.A. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination (or, here, obtain an opinion since the Veteran is deceased) when no reasonable possibility exists that such assistance would aid in substantiating the claim). 

Unfortunately the Board cannot rely on the evidence of record in making a decision in this case.  The VA opinion does not address the appellant's specific contention that the Veteran's postpolio syndrome with residuals of right hip fracture was a contributing factor in his death because of his inability to walk.  The Veteran's private physician, Dr. Smith, has indicated that the Veteran was wheelchair bound up to the time of his death because of the right hip fracture, and that had the Veteran not had postpolio syndrome he would have had had a speedier recovery from the right hip fracture.  A medical opinion needs to address this specific contention that the Veteran's postpolio syndrome contributed to his death by preventing him from recovering from his right hip fracture and thus, making him wheelchair bound.  

The private opinion is not sufficient because there is no clear rationale for Dr. Smith's opinion that even though the death certificate shows the Veteran died of renal failure due to congestive heart failure due to critical aortic stenosis that the Veteran's sequelae of his postpolio syndrome also contributed to his death, as it contributed to his cardiovascular disease.  Dr. Smith does not explain the connection he is making.  Also, given that he is the one who provided treatment for the Veteran up until his death, it would be useful if the private treatment records were provided in support of the opinion.

For these reasons, another medical opinion is warranted to address the appellant's claim.  Efforts also should be made to obtain private treatment records for the Veteran up until his death in March 2007.

Regarding the claims for accrued benefits and death pension benefits, the RO denied these claims in the July 2009 letter that accompanied the June 2009 rating decision denying service connection for cause of death.  When the appellant filed a notice of disagreement with this rating decision, she noted that she wanted to appeal the decision that had denied DIC, death pension, and accrued benefits.  Subsequently, the Statement of the Case provided in May 2010 only referenced the service connection claim for the cause of death.  As the RO has not issued a Statement of the Case or Supplemental Statement of the Case which addresses these issues and the Board finds that a remand for this action is necessary. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to submit the private treatment records from Dr. Smith up to the Veteran's death, or identify the private facility where the treatment occurred and sign the proper release for VA to obtain the records.  

If the appellant complies with the request, make at least two attempts to obtain the records unless after the first attempt it is clear that additional efforts would be futile.

If efforts to obtain any relevant records are unsuccessful, notify the appellant and indicate any further steps VA will make concerning her claim.

2.  Ask the appellant to submit a supplemental opinion from Dr. Smith with a rationale provided for his opinion that the Veteran's postpolio syndrome and residuals of right hip fracture substantially contributed to his death.

3.  After all available records have been associated with the claims file, forward the claims file to a VA cardiologist to obtain a medical opinion regarding the cause of the Veteran's death.  The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following review of the record, the cardiologist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's renal failure due to congestive heart failure due to critical aortic stenosis, from which the Veteran died, was incurred or aggravated as a result of active service; or, in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's postpolio syndrome and/or residuals of right hip fracture, to include his inability to walk, caused or contributed substantially or materially to the Veteran's death or caused or aggravated the critical aortic stenosis, congestive heart failure, or renal failure. 

In rendering the requested opinion, the cardiologist should consider and address the articles submitted by the appellant in support of her claim including the article by Dr. Rupert D. Mayuga on Cardiovascular Issues of Polio Survivors, in addition to the medical opinion submitted by Dr. Smith and the VA medical opinion dated in June 2009. 

The complete rationale for all opinions expressed, should be set forth in the examination report.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  The RO should issue a Statement of the Case to the appellant and her representative addressing its denial of accrued benefits and death pension benefits.  The Statement of the Case should include all relevant law and regulations pertaining to the claims.  The appellant must be advised of the time limit in which she may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, these issues should be returned to the Board.

5.  After ensuring that the development is complete, re-adjudicate the claim. If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


